DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filed December 10th, 2020 has been entered. Claims 1 – 2 are pending in the application. 

Drawings
The drawings filed on February 15th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0332130) in view of Harikae (US 2015/0107745) and Yokohama (US 2013/0048185).
Regarding claim 1, Maehara discloses a tire comprising: a carcass formed by one or more carcass plies (ref. #13) extending toroidally between a pair of bead portions (Para. 26); an inclined belt (ref. #14) arranged on a tire radial outside of the carcass and formed by one or more inclined belt layers made of cords extending at an inclination relative to a tire circumferential direction (Para. 27); a circumferential belt (ref. #12) arranged on the tire radial outside of the inclined belt (Fig. 1) and formed by one or more circumferential belt layers made of cords extending in the tire circumferential direction (Para. 27); and a tread portion (ref. #11) on the tire radial outside of the circumferential belt (Fig. 1); wherein the circumferential belt is made of a spirally wound band strip (Para. 14); the tire further comprises, on the tread portion, a plurality of circumferential main grooves (ref. #1a, ref. #1b) extending in the tire circumferential direction (Fig. la) with circumferential land portions (ref. #2a, ref. #2b) defined by the circumferential main grooves. Furthermore, Maehara discloses the cords of the inclined belt layer are steel cords (Para. 14), and a gap (ref. #S) is present in a tire width direction between each lap of the band strip (Fig. 1b); and Maehara also satisfies the relational expression W/{(w + 2d) + 0.3 x w} > 1.0, where W = about 24 mm, w = 6 mm, and d = 4 mm (Para. 29 - after substituting 2 to 4.0 mm2;
Yet, in a similar field of endeavor, Harikae discloses a pneumatic tire comprising an inclined belt layer (ref. #12) comprising steel cords, wherein the cross-sectional area of the steel cords per 50 mm of width is in a range of 4.4 mm2 to 6.8 mm2 (Para. 16). Per 25 mm of width, the steel cords would have a cross-sectional area of 2.2 mm2 and 3.4 mm2, which falls into the range of the instant claim.
So it would have been obvious to one of ordinary skill in the art to modify the steel cords taught by Maehara to have a cross-sectional area, per 25 mm of width, in a range of 2.3 mm2 to 4.0 mm2. One would be motivated to make this modification to optimize the rigidity and the durability of the inclined belt layer (Para. 52). However, these references do not teach the relational expression of W = 2w + 2d.
Yet, in a similar field of endeavor, Yokohama discloses a radial tire comprising a belt cover layer which uses steel cords (Para. 7). Furthermore, the relational expression W=2w + 2d is satisfied, as W=24 mm, w=6 mm and d=6 mm (Para. 12 teaches the width (w) of the band like member can be 6 mm, while the distance between (d) can be 1.0 times the width. Furthermore, Maehara and Yokohama use the same tire size as examples – 205/55R16, so it would have been obvious to conclude that W = 24 mm).
It would have been obvious to one of ordinary skill in the art at the time to modify the specifications of the tire to satisfy the relation expression of W = 2w + 2d, as taught by Yokohama. One would be motivated to make this modification to optimize the steering stability, the durability and the resistance performance of the inclined belt layer (Para. 36).
Regarding claim 2, Maehara in view of Harikae and Yokohama teaches the invention disclosed in claim 1, as described above. Furthermore, Maehara discloses the band strip is formed by at least four and no more than seven organic fiber cords (Para. 29 - six nylon cords); and the pneumatic tire comprises two of the band strips spirally wound independently from each .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743